DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on September 15, 2022 has been entered.  Applicant has amended claims 1, 8, 11, 12, 15, 17 and 18.  Claims 1, 3-5, 8, 10-12, 15, 17-18 and 21-29 remain pending, have been examined and currently stand rejected.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1, 3-5, 8, 10-12, 15, 17-18 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1, 3-5 and 21-23 are directed to the statutory category of a process, claims 8, 10-12 and 24-26 are directed to the statutory category of a manufacture, and claims 15, 17-18 and 27-29 are directed to the statutory category of a machine, where the manufacture and machine include the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
automatically receiving, by a software instance executing on a server within a data center, real-time instance data from a plurality of virtual machines (VMs) executing on the server, wherein the real-time instance data includes an identification of a first license applied to the server and having a first license type, and an average number of VMs running on the server over a particular time period;
periodically rolling up, by the software instance, the received instance data from the server over the particular time period;
storing, by the software instance, the rolled-up instance data at an inventory store as inventory data;
displaying, on a graphical user interface (GUI) associated with a data-center-management tool executing on a device, a first option for displaying license optimization information;
in response to user selection of the first option:
retrieving, by a system backend of the data-center-management tool, the stored inventory data;
retrieving from a library, by the system backend of the data-center management tool, a table that includes a first column for a license type and a second column for a license cost;
extracting from the table, by the system backend of the data-center management tool, the license cost corresponding to the first license type;
displaying, on the GUI, a first GUI window that includes information associated with the first license, including the first license type and the license cost associated with the first license; and
displaying, within the first GUI window, a selectable optimization element for performing an optimization;
in response to user selection of the selectable optimization element:
extracting from the table, by the system backend, a license cost for a second license and a number of allowable VMs for the second license;
determining, using the extracted information and the retrieved number of VMs running on the server, that the number of VMs running on the server is less than or equal to the number of allowable VMs for the second license;
determining that the retrieved license cost for the second license is less than the retrieved license cost for the first license; and
based on the determinations, displaying a second GUI window indicating that an optimization is available;
wherein the second GUI window includes:
an identification of the server;
an indication that the server could use the second license; and
a selection element for initiating a change from the first license to the second license; and
in response to user selection of the selection element of the second GUI window, causing, by the data-center management tool, a script to be executed that cancels the first license and institutes the second license for the server.
	The claimed concept recites a process of reviewing and optimizing licensing costs by analyzing usage and licensing conditions.  See e.g., Specification [0004-0006].  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic principle or practice (e.g., costs minimization/optimization) and/or a commercial interaction (i.e. managing activities (e.g., utilization, cost, etc.) associated with licensing).  The Specification implies that the disclosed invention describes a fundamental economic principle/practice and/or a commercial interaction since the Background states “an administrator purchases licenses for the enterprise's servers. The administrator can choose appropriate licenses based on the servers' current or expected workload.”  Specification [0003].  The Background further states that “The task of manually reviewing licenses, server utilization, and potential cost savings across multiple servers is simply too onerous for administrators to tackle. At best, an administrator might review the license costs on a yearly basis or when the licenses otherwise are set to renew or expire.”  Specification [0004].  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a memory, a computing device including a processor, GUI, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Independent claim 1 recites the additional elements of:  automatically receiving, by a software instance executing on a server within a data center, real-time instance data from a plurality of virtual machines (VMs) executing on the server, wherein the real-time instance data includes an identification of a first license applied to the server and having a first license type, and an average number of VMs running on the server over a particular time period; periodically rolling up, by the software instance, the received instance data from the server over the particular time period; storing, by the software instance, the rolled-up instance data at an inventory store as inventory data; displaying, on a graphical user interface (GUI) associated with a data-center-management tool executing on a device, a first option for displaying license optimization information; a system backend of a data-center-management tool; displaying, on the GUI, a first GUI window that includes information associated with the first license, including the first license type and the license cost associated with the first license; and displaying, within the first GUI window, a selectable optimization element for performing an optimization; displaying a second GUI window, wherein the second GUI window includes: an identification of the server, an indication that the server could use the second license, and a selection element for initiating a change from the first license to the second license.  The GUI of a device, the system backend of a data-center-management tool, and the data-center management tool are all recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  As per the GUI, the claimed invention is merely using the GUI to display user selection elements, collect data and information pertaining to the licenses and/or license analysis (e.g., a result of the analysis).  As per the system backend of a data-center-management tool, the system backend of a data-center-management tool is merely being used as a tool to implement a portion of the abstract idea, in this case the gathering of information needed for the license analysis.  As per the data-center-management tool, the data-center-management tool is merely being used as a tool to implement a portion of the abstract idea, in this case the “causing” of a script to be executed.  The claims’ use of a GUI, system backend, and/or data-center management tool does not transform the claimed subject matter into a patent-eligible application because the claims do not require any nonconventional computer or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for the performance of the claimed functions on a generic computer and/or display device.  Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  As per the automatic receiving of data, rolling up of the data, and storing of the data, Examiner considers these steps to be insignificant extra-solution activity as these steps are merely describing the collection of data that is used in the analyzing of the licensing costs (i.e. mere data gathering).  See MPEP 2106.05(g).  As per the displaying of the various data/information (e.g., a first option, a first GUI window that includes information associated with the first license, a second GUI window that includes an indication that the server could use the second license and a selection element for initiating a change from the first license to the second license), Examiner considers these displaying steps to be insignificant extra-solution activity as the displayed information is only displaying collected information and/or information produced as a result of an analysis.  See MPEP 2106.05(g).  The addition of insignificant extra-solution activity does not amount to an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a GUI, a system backend of a data-center-management tool, a data-center management tool, memory storage, a computing device, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  As per the automatically receiving, periodically rolling up, and storing steps (i.e. the data gathering steps), which were considered to be extra-solution activity in Step 2A, this/these additional element(s) has/have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  Applicant’s disclosure does not provide any indication that the receiving, rolling up, and/or storing of data invokes any allegedly inventive programming, or that the claimed invention, including these particular steps, is implemented using other than generic computer components to perform generic computer functions (see e.g., Specification [0035]), and the Symantic and Ultramercial court decisions (MPEP 2106.05(d)(II) and MPEP 2106.05(g)) indicate that the receiving of data over a network and electronic recordkeeping (e.g., updating an activity log) are well-understood, routine, and conventional functions when claimed in a merely generic manner, as they are here.  As per the displaying steps, which were considered to be extra-solution activity in Step 2A, this/these additional element(s) has/have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  Applicant’s disclosure does not provide any indication that GUI is anything other than a generic, off-the-shelf computer component (see e.g., Specification [0009]; [0019]; [0037]; [0044-0045]), and the OIP Techs. court decision (MPEP 2106.05(d)(II)) indicates that the presenting (i.e. displaying) of offers (e.g., an offer to optimize a license and/or switch to a different license) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner, as it is here.  For these reasons there is no inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1, 8 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 3-5, 10-12, 17-18 and 21-29 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Claims 3 and 10 merely provide non-functional descriptive material about the information that is displayed on the GUI, however, the fact that the GUI displays particular information fails to alter the positively recited step of displaying a GUI or any of the other positively recited steps in the claim(s).
	Claims 4, 11 and 17 further refine the additional element of displaying data/information by indicating when, and what type of, data/information is displayed.  Examiner contends that, even with this refinement, the displaying of data/information based on a particular condition is a form of extra-solution activity.  Furthermore, the displaying of data/information based upon a determination is a process that is well-understood, routine, conventional activity in the field.  See e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); MPEP 2106.05(d)(II); 2106.05(g).
	Claims 5, 12, and 18 recite the additional element of generating a message to an administrator.  Similar to the displaying steps, this additional element describes extra-solution activity in that it is merely used as a means to convey a result of the license optimization/analysis to the user/administrator.  The manner of generating the message is recited at a high level of generality, accordingly, there is no indication that the manner of generating the message offers an improvement to the functioning of a computer, or to any other technology or technical field.  Additionally, the generating/providing/displaying of a result has previously been considered by the courts to be well-understood, routine, conventional activity in the field when claimed in a generic manner, as it is here.  MPEP 2106.05(d)(II); 2106.05(g).
	Claims 21, 24 and 27 further refine the additional element of displaying data/information by indicating that the first and second GUI windows are displayed simultaneously.  Again this limitation is described at a high level of generality, and there is no indication in the claim(s) or the disclosure that the claimed invention offers an improvement to the simultaneous displaying of two GUI windows.
	Claims 22, 25 and 28 merely provide non-functional descriptive material about the characteristics of the second GUI window (e.g., what is included in, or displayed in, the window).  However, the fact that the second GUI window includes a second selection element fails to affect how any of the positively recited steps are performed or the structure of the claimed system.
	Claims 23, 26 and 29 merely provide non-functional descriptive material about the characteristics of the first GUI window (e.g., what is included in, or displayed in, the window).  However, the fact that the first GUI window includes at least one expandable option fails to affect how any of the positively recited steps are performed or the structure of the claimed system.
	In summary, dependent claims 3-5, 10-12, 17-18 and 21-29 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Response to Arguments
Claim Interpretation
	Applicant indicates that the non-functional language identified in the prior office action is now positively recited.  Amendment, p. 13.  Examiner agrees.
Claim Rejections – 35 U.S.C. § 112
	Claims 8, 10-12, 15, 17-18 and 24-29 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously identified issues, accordingly the 35 U.S.C. 112(b) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues that the claim includes substantial eligible subject matter relating to the claimed graphical user interface ("GUI") associated with a data-center-management tool executing on the device, which provides a level of automation and efficiency that improve upon prior GUIs.  Amendment, pp. 14-18.  Examiner respectfully disagrees.  There is no indication in the claims, or the specification, that the GUI is improved.  As previously stated the GUI and the various GUI windows are merely being used in a conventional manner to display collected data and data obtained as part of an analysis.  For example, applicant is not reciting an improved manner of displaying the data, nor is the claimed invention reciting an improvement to the manner a user and/or device interfaces with the GUI.  Accordingly, there is no indication that there is an improvement to the functioning of a GUI, computer, or to any other technology or technical field.  See MPEP 2106.05(a).
Applicant alleges that the Office Action appears to misinterpret portions of the Specification.  Amendment, pp. 19-20.  Specifically, applicant suggests that the portion of the Specification (i.e. Specification [0004]) which states “The task of manually reviewing licenses, server utilization, and potential cost savings across multiple servers is simply too onerous for administrators to tackle. At best, an administrator might review the license costs on a yearly basis or when the licenses otherwise are set to renew or expire”, actually indicates that “an administrator could not manually review server utilization and potential cost savings.”  Id.  Examiner respectfully disagrees and contends that the while the Specification indicates that the task of manually reviewing licenses is “onerous”, is also indicates that the administrator may review the licenses on a yearly basis or when the licenses otherwise are set to renew or expire.  Furthermore, Examiner notes that these portions of the Specification are not the sole reason as to why the claims have determined to recite an abstract idea.  Rather, the Background of the Specification merely emphasizes that reviewing and optimizing cost is a fundamental economic principle/practice and/or a commercial interaction.
Applicant argues that claim 15 recites substantial subject matter falling outside the scope of the "Certain Methods of Organizing Human Activity grouping."  Amendment, pp. 20-22.  Specifically, applicant identifies the “automatically receiving”, “periodically rolling up”, and “storing” of data as steps that a human could not perform.  Id.  Examiner agrees that these claim elements are additional elements that fall outside the abstract idea of reviewing and optimizing licensing costs by analyzing usage and licensing conditions.  However, these elements are merely describing data gathering steps, which are used to gather data that is used in the performance of the abstract idea.  That is the claimed invention collects and stores data that is used to analyze license usage and cost.  Examiner contends that these data gathering steps are merely adding insignificant extra-solution activity to the judicial exception.  See MPEP 2106.05(g).  Applicant’s disclosure does not provide any indication that the receiving, rolling up, and/or storing of data invokes any allegedly inventive programming, or that the claimed invention, including these particular steps, is implemented using other than generic computer components to perform generic computer functions (see e.g., Specification [0035]), and the Symantic and Ultramercial court decisions (MPEP 2106.05(d)(II) and MPEP 2106.05(g)) indicate that the receiving of data over a network and electronic recordkeeping (e.g., updating an activity log) are well-understood, routine, and conventional functions when claimed in a merely generic manner, as they are here.  
Applicant argues that the claim imposes meaningful limits on the claimed concept and does not seek to monopolize a broader abstract idea.  Amendment, pp. 22-23.  Examiner respectfully reminds applicant that, "while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." (See e.g., Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015); Intellectual Ventures I LLC v. Symantec Corp. et al., CAFC 2015-1769, 2015-1770, 2015-1771 (September 30, 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)).  Therefore, where, as here, the claims are deemed to disclose only patent ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B), preemption concerns are obviated and made moot. 
Applicant argues that the prior office action which stated, in part, “where, as here, the claims are deemed to disclose only patent ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B), preemption concerns are obviated and made moot” dismissed the prior preemption arguments.  Amendment, pp. 22-23.  Examiner respectfully disagrees and contends that applicant is confusing “ineligible subject matter” with the identification of the abstract idea.  That is, simply because the claim recites additional elements outside of the abstract idea, does not mean that those additional elements are eligible subject matter.  That is why the additional elements are evaluated individually and in combination in steps 2A and 2B to determine if the additional elements integrate the exception into a practical application and/or provide significantly more than the recited judicial exception.  In this instance the additional elements identified in the rejection above fail to integrate the exception into a practical application and/or provide significantly more, accordingly the claim(s) only recite/disclose ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B).	For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Dean et al. (US 2009/0119779 A1) discloses the use of a user interface that allows an administrator may make device changes, change a set of software products, or any other change (e.g., changing the end user of a license, changing an expiration date of a license, changing an activation type of the license, etc.).  Dean [0058]; [0110].
Franco et al. (US 2013/0042003 A1) discloses a system and associated method for dynamically optimizing workload distribution in a cloud computing system based on operating cost.  A system configuration module creates software license pools, and respectively defines available licenses and software license cost for each software application within the software license pools.  Franco [0001]; [0051]; Fig. 7A; Fig. 8.
Palavalli et al. (US 2017/0255890 A1) discloses where a guest OS cost optimization module reports underutilized licensed server computers and provides recommendations of cost savings if the volume licenses can be replaced by instance based software licenses. Methods periodically scan a data center and collect the inventory, usage history, and expenses, which includes hardware costs, licensing costs, and labor. Methods then perform an analysis to show that a customer who bought guest OS licenses is not utilizing them effectively. Palavalli [0064-0066].
Blakeman et al. (US 2019/0268244 A1) discloses a system that generates information that can help an enterprise better evaluate the impact of changes to computing device configuration(s) on license rights consumption.  The system may determine and provide a graphical indication of projected costs associated with license rights for a particular software application, as might result from deploying the particular software application in accordance with a proposed configuration.  Blakeman Abstract; [0003]; [0007].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        November 16, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685